                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

____________________________________
                                    )
In re:                              )            Chapter 11
                                    )
DAVID’S BRIDAL INC., et al.,        )            Case No. 18-12635 (LSS)
                                    )
                        Debtors.    )            Jointly Administered
                                    )            Related to Docket Nos. 138, 12 and 13
                                    )            Objection Deadlines:
                                    )            December 14, 2018 (Assumption Notice)
                                    )            December 21, 2018 (Plan and Disclosure)
                                    )            Hearing Date: January 4, 2019 at 1:30 p.m.
____________________________________)            (Plan and Disclosure)

          4545 KENNEDY, LLC’s, LIMITED OBJECTION TO (1) NOTICE OF
          ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
          LEASES OF DEBTORS AND RELATED PROCEDURES, (2) JOINT
        PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION UNDER
         CHAPTER 11 OF THE BANKRUPTCY CODE, AND (3) DISCLOSURE
       STATEMENT FOR THE JOINT PREPACKAGED CHAPTER 11 PLAN OF
      REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       Landlord, 4545 Kennedy, LLC, (“Kennedy”) objects, to the extent set forth herein, to:

       (i)     the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors

               and Related Procedures [D.I. 138] (the “Assumption Notice”);

       (ii)    the Joint Prepackaged Chapter 11 Plan of Reorganization under Chapter 11 of the

               Bankruptcy Code [D.I. 12] (the “Plan”); and to

       (iii)   the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization

               under Chapter 11 of the Bankruptcy Code [D.I. 13] (the “Disclosure Statement”).

       Subject to satisfactory resolution of the issues raised below, and any others that may arise

or which it may raise, Kennedy generally does not oppose Debtors’ assumption of leases or

confirmation of the Plan.
                                         BACKGROUND

The Bankruptcy Cases

       1. Debtors, David’s Bridal, Inc., et al. (the “Debtors”), commenced the captioned

cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) on November 19, 2018 (the “Petition Date”).

       2. On the Petition Date, the Debtors filed the Plan and Disclosure Statement; and a

combined hearing on the adequacy of the Disclosure Statement and confirmation of the Plan is

set for January 4, 2019.

       3. The Plan provides for deemed assumption of leases; and the Debtors have stated it

is their intention to assume all of their unexpired non-residential real property leases. See Plan at

§ 8.1; and Debtors’ Motion for Entry of an Order Extending Time to Assume or Reject

Unexpired Leases of Nonresidential Real Property [D.I. 141] ¶¶ 9-10.

       4. On November 30, 2018, the Debtors filed the Assumption Notice, which requires

the filing of all assumption related objections by December 14, 2018.

Kennedy’s Lease with David’s Bridal

       5. Kennedy is the successor in interest and lessor of non-residential real property to

Debtor David’s Bridal, Inc. (“David’s Bridal”) located at 4503 West Kennedy Boulevard, Tampa,

FL 33609, pursuant to an unexpired Lease dated September 3, 1998, and as most recently amended

on July 5, 2018 (the “Kennedy Lease”). A true and correct copy of the Kennedy Lease, including

amendatory and related documents, is attached as Exhibit A 1-3.

       6.   The monthly rent amount for the Kennedy Lease in December was $25,771.99, which

also includes sales tax of $1,640.91, and the monthly rent due in January of 2019 is $26,492.09,
which includes $2,075.42. In addition, among all of the terms of David’s Bridal under Kennedy

Lease, David’s Bridal is obligated, to pay as additional rent its:

         (i) share of the expenses for the “Cost and Maintenance Common Area” on a monthly basis

         (as defined in the Kennedy Lease), see § 6.2(a-b);

         (ii) own utilities, see § 7.1; and

         (iii) maintain certain required insurance policies, see § 11.2; and

         7.   The Kennedy Lease obligates Kennedy to make payment relating to any unperformed

tax, utility, insurance and maintenance obligations and/or to cure any default of David’s Bridal

with respect thereto. See Exhibit A 1 at § 6, 7, 9, 11. Some of the foregoing obligations are not

necessarily known to Kennedy “in real time” and may not become known as issues (i.e., defaults

that require curing or for which Kennedy might have the right to pay and recover from David’s

Bridal). Some may involve periodic reporting, estimation, reconciliation and audit procedures. 1

         8.   In addition, the Kennedy Lease requires David’s Bridal to maintain various insurance

coverages for tort and other claims related to acts or omissions which may have occurred to

date (or which may occur hereafter), which acts or omissions and such resulting indemnifiable

claims may not be known to Kennedy at this time. See Exhibit A 1 at § 11.2.

         9.      These kinds of obligations under the Kennedy Lease (hereafter, collectively, the

“Inchoate Obligations”), technically may have accrued to date and may continue to accrue, but

may not yet be known, and/or may not yet be due and payable, and/or may not be due and

payable as of the date set for the hearing on confirmation of the Plan.




1 For example, under the Kennedy Lease, Kennedy estimates David Bridal’s yearly common area expenses and
converts that figure into the monthly expense charge to David’s Bridal. Within (60) days after the end of the calendar
year, Kennedy determines its common area expenses for said year, and if necessary, adjusts tenants expense share or
requests the deficiency. see Kennedy Lease § 6.2(b);
                                       KENNEDY OBJECTIONS

1. The Plan Cannot Provide for Post-Confirmation Assumption or Rejection of Leases

           10.     The Plan generally provides for the deemed assumption of leases with certain

exceptions. 2 Assumption of a lease is to occur “[a]s of and subject to the occurrence of the

Effective Date.” 3 Confirmed plans usually do not become effective until sometime after (and

sometimes well after) entry of a confirmation order; thus, Kennedy assumes that this provision

means (and submits that under applicable law, it must mean) that although the final decision

about assumption of a lease will be made by the Confirmation Date, 4 such assumption will not

become technically “final” until the occurrence of the Effective Date along with, and when, all

other Plan provisions become final and binding.

           11.     Kennedy submits in this regard that the Plan cannot contain any provision that

would allow the Debtors to “change their minds” about assumption after the Confirmation Date,

so long as the Plan confirmed on the Confirmation Date becomes effective, especially in the

context of any post-confirmation dispute over cure issues, as allowing such is both contrary to

bankruptcy law and may improperly and inequitably impact the resolution such cure issues.

           12.     To be confirmable a plan must comply with all applicable provisions of Title 11. 5

Section 1123 of the Bankruptcy Code provides that a plan may, “subject to section 365,” provide

for the assumption or rejection of contracts and leases. 6 Section 365 of the Bankruptcy Code



2
    See Plan at § 8.1(a).
3
    Id.
4
 Capitalized terms not defined herein have the meanings given to them in the Plan. The Confirmation Date
under the Plan is the date on which the Confirmation Order is entered. See Plan § 1.20.
5
    11 U.S.C. § 1129(a)(1).

6
    11 U.S.C. § 1123(b)(2).
provides that Debtors have until the earlier of “(i) … 120 days after the date of the order for

relief [subject to the 90 day extension contemplated in section 365(d)(4)]; or (ii) the date of the

entry of an order confirming a plan” to assume or reject. 7

         13.     However, subparagraph (iii) of §8.1(a) of the Plan, with respect to “an Assumption

Dispute” makes the Plan at best unclear with respect to the Debtors’ intent, and obligation, to

assume or reject by the Confirmation Date; and, to the extent the Debtors seek a “change of mind”

proviso into the Plan based on an Assumption Dispute that is not resolved in their subjective favor,

renders the Plan contrary to the Debtors’ obligations under sections 1129(a)(1), 1123 and 365, and

not confirmable. 8

         14.    The Plan defines an Assumption Dispute as:

                          [A]n objection or dispute relating to assumption of an
                  executory contract or unexpired lease pursuant to section 365 of the
                  Bankruptcy Code, including to any Cure Amount or adequate
                  assurance of future performance under an executory contract or
                  unexpired lease to be assumed, which objection or dispute has been
                  timely filed or interposed in accordance with the Plan and applicable
                  law and has not been withdrawn or determined by a Final Order.

See Plan at § 1.5.

         15.    Accordingly, either to the extent the “[a]s of and subject to the occurrence of the

Effective Date” language and/or the Assumption Dispute provision and/or any other provision of



7
  11 U.S.C. § 365(d)(4). See, e.g., NLRB v. Bildisco & Bildisco, 465 U.S. 513, 529 (1984) (“In a Chapter 11
reorganization, a debtor-in- possession has until a reorganization plan is confirmed to decide whether to
accept or reject an executory contract, although a creditor may request the Bankruptcy Court to make such
a determination within a particular time.”); see also Florida Dept. of Revenue v. Piccadilly Cafeterias, Inc.,
554 U.S. 33, 46 (2008) (“We agree with Bildisco’s commonsense observation that the decision whether to
reject a contract or lease must be made before confirmation.”); University Medical Center v. Sullivan, 125
B.R. 121, 124 (E.D. Pa. 1991) (“A debtor under Chapter 11 must elect to assume or reject any executory
contract by the time a reorganization plan is confirmed . . . ”).
8
  Kennedy does not object to post-Confirmation Date resolution of cure issues, but such cannot result in a
rejected lease simply because the Debtors did not get what they may have wanted out of the cure resolution
process.
the Plan seeks to keep rejection “alive” as a possibility after the Confirmation Date, Kennedy

objects to the assumption procedures set forth in the Plan, and to the Assumption Notice, and

submits the Plan cannot be confirmed if it contains such procedures. 9

2. The Plan May Improperly Discharge and Release Claims Under Assumed Leases

         16.      Kennedy assumes, in the absence of an Assumption Dispute, that all undisputed,

liquidated amounts due and owing under the Unexpired Leases as of the Effective Date will be

paid promptly and Debtors thereafter will be obligated to perform all their obligations thereunder

as such may arise in the ordinary course.

         17.      It is axiomatic that a lease must be assumed in its entirety; it may not, expressly or

by implication, be assumed in part and rejected in part. 10 Assumption of a lease means both that

the debtor is entitled to the benefits of the lease, but also is subject to its burdens. 11 The debtor

must perform an assumed lease "in full, just as if the bankruptcy had not intervened”. 12


9
  Kennedy further objects, on disclosure grounds, to the extent the Debtors attribute a meaning to
Plan § 8.1(a) including, without limitation, the “[a]s of and subject to the occurrence of the Effective Date”
language and/or the Assumption Dispute provision, or any other provision, that is inconsistent with the
Debtors’ obligations under sections 1129(a)(1), 1123 and 365. Debtors should make clear, for disclosure
purposes, their interpretation of such provisions and/or their intent generally with respect to the timing of
assumption/rejection decisions under the Plan.
10
  NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984); Department of the Air Force v. Carolina
Parachute Corp., 907 F.2d 1469, 1472 (4th Cir. 1990); In re Chicago, R.I. & Pac. R.R., 860 F.2d 267, 272
(7th Cir. 1988); Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th Cir. 1985); In re B & L
Oil Co., 782 F.2d 155, 157 (10th Cir. 1987); Lee v. Schweiker, 739 F.2d 870, 876 (3d Cir. 1984); In re
Washington Capital & Aviation Leasing, 157 B.R. 167, 172 (Bankr. E.D. Va. 1993).
11
  See, e.g., Covington v. Covington Land L.P., 71 F.3d 1221, 1226 (6th Cir. 1995) ("When a debtor assumes
the lease or contract under § 365, it must assume both the benefits and the burdens of the contract. Neither
the debtor nor the bankruptcy court may excise material obligations owing to the non-debtor contracting
party."); In re Pacific Exp. Inc., 780 F.2d 1482 (9th Cir. 1986); In re Godwin Bevers Co., Inc., 575 F.2d
805, 807 (10th Cir. 1978) (trustee who accepts executory contract takes burdens with benefits); In re Fitch,
174 B.R. 96, 101 (Bankr. S.D. Ill. 1994) ("debtor cannot change the nature of a contract merely by ...
assum[ing] it ... debtor may not 'conditionally' assume such a contract, and ... must assume its burdens as
well as its benefits").
12
  In re Frontier Properties, 979 F.2d 1358, 1367 (9th Cir. 1992); In re Airlift Int'l, 761 F.2d 1503 (11th Cir.
1985); In re Steelship Corp., 576 F.2d 128, 132 (8th Cir. 1978).
           18.         Kennedy submits the foregoing principles apply to any obligation under an assumed

lease regardless whether it relates to a post or pre-Effective Date time period or obligation and

including, without limitation, the Inchoate Obligations.

           19.         The Inchoate Obligations certainly have a possibility of (i) relating to the pre-

Effective Date period, (ii) being unknown to Kennedy at this time or at any time leading up to

confirmation and resolution of Cure Amounts (and thus, not a “monetary default” that is subject

to a cure at this time or prior to confirmation), 13 and (iii) becoming due in the ordinary course

long after assumption.

           20.         Kennedy submits the Plan as drafted is not clear on this point, and that the language

used therein may render its terms contrary to black letter assumption rules. Kennedy submits the

Plan must be revised prior to confirmation to make clear, and to ensure, that all terms and

obligations of assumed leases survive confirmation of the Plan without exception. Otherwise, the

Plan cannot be confirmed as it would not satisfy the requirements of § 1129(a)(1).

           21.         The problematic language in this regard can be summarized in four places. First,

the Plan definition of “Claim” is adopted from the Bankruptcy Code definition without change,

and, thus, is, and apparently is intended to be, extremely broad even in the context of claims

under assumed leases. 14

           22.         Second, §§ 10.2 and 10.3 of the Plan as written suggest that an argument later

could be made that the Inchoate Obligations were Claims as of confirmation but were released




13
  The Plan defines “Cure Amount,” at § 1.25, in relevant part as “the amount of Cash or other property the
Debtors must distribute, . . . to (a) cure a monetary default as required by section 365(b)(1) . . . in
accordance with the terms of an . . . unexpired lease.”

14
     See Plan § 1.17
and discharged by confirmation of the Plan. 15 Section 10.2 makes the terms of the Plan binding

on all holders of Claims whether or not they are impaired and whether or not they were deemed

to accept or reject the Plan. 16 Section 10.3 provides for a discharge of all Claims accruing as of

the Effective Date, regardless whether the Claim holders knew (or reasonably could know) that it

held a Claim and regardless whether the legal basis for the claim existed prior to the Effective

Date. 17

           23.    Third, the Plan contains “customary” chapter 11 release and injunction provisions at

§§ 10.5 and 10.6. 18 Among the “Releasing Parties” bound by such sections are “all Holders of

Claims . . . (ii) who are Unimpaired under the Plan and do not timely object to the releases provided

herein.” Plan, § 10.6.

           24.      Fourth, § 8.3 of the Plan appears explicitly to provide for an improper release of

Claims held by landlords in connection with assumed leases, as follows:




15
   Kennedy does not concede this point, but given the very broad definition of Claim together with the provisions of
the Plan noted herein make the possibility of such an argument being made in some non bankruptcy forum realistic
and not theoretical.

16
     Section 10.2 of the Plan provides:
           As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in the Debtors
           and their respective successors and assigns, notwithstanding whether any such holders were (a)
           Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan, (c) failed to vote to
           accept or reject the Plan, or (d) voted to reject the
           Plan.

17
     Section 10.3 of the Plan provides, in relevant part:
           Upon the Effective Date . . . each holder . . . of a Claim . . . shall be deemed to have forever waived,
           released, and discharged the Debtors, . . . of and from any and all Claims, Interests, rights, and
           liabilities that arose prior to the Effective Date. Upon the Effective Date, all such Entities shall be
           forever precluded and enjoined, . . . from prosecuting or asserting any such discharged Claim against
           or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
           assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts
           or legal bases there for were known or existed prior to the Effective Date.

18
  The foregoing statement is qualified on the basis that Kennedy fully reserves all rights to argue they are not within
the scope of accepted law or otherwise reasonable or necessary under the circumstances.
                 Assumption or assumption and assignment of any executory
                 contract or unexpired lease pursuant to the Plan, or otherwise, shall,
                 subject to satisfaction of the Cure Amount, result in the full release
                 and satisfaction of any Claims or defaults, whether monetary or
                 nonmonetary, including defaults of provisions restricting the
                 change in control or ownership interest composition or other
                 bankruptcy-related defaults, arising under any assumed or assumed
                 and assigned executory contract or unexpired lease at any time
                 before the effective date of the assumption or assumption and
                 assignment. (emphasis supplied).

        25.      Thus, the Plan is not at all clear that confirmation will be without prejudice to the

rights of lessors with assumed leases to be able to pursue all claims they may have against the

Debtors after confirmation. There is either, or both, a lack of adequate disclosure in support of the

Plan in this regard or the Plan, again, is not confirmable as written.

        26.      Kennedy submits these provisions must be clarified, in the Plan and/or in the order

confirming the Plan, to make clear that Debtors are fully and unconditionally obligated to perform

all provisions of the Kennedy Lease post-confirmation, if assumed, including, without limitation,

the Inchoate Obligations. Kennedy suggests that language like that which has been included in

other plans confirmed in this and other courts that have addressed this issue be incorporated into

the Plan, with contrary provisions being deleted from the Plan. 19


19
  For illustrative purposes, subject to further review, consideration and revision, and mindful that other landlords
have already suggested similar language or comments to any final amendment of the Plan in this regard, Kennedy
submits that the following language may be acceptable:
                   Notwithstanding anything to the contrary in this Plan, with respect to any assumed lease of
         nonresidential real property to which any of the Debtors are parties (the “Assumed Leases”), the
         Debtors and Reorganized Debtors shall remain liable for all amounts or obligations coming due at
         any time under the Assumed Leases including, without limitation: (1) amounts owed under the
         Assumed Leases that are unbilled or not yet due as of the Confirmation Hearing, regardless of when
         such amounts accrued, such as common area maintenance, insurance, taxes, and similar charges; (2)
         any regular or periodic adjustment or reconciliation of charges under the Assumed Leases which are
         not due or have not been determined as of the date of the Confirmation Hearing; (3) any percentage
         rent that may come due under the Assumed Leases; (4) any and all indemnification obligations under
         the Assumed Leases regardless when the act or event occurred to which the indemnification
         obligation relates or applies; and (5) any unpaid Cure Amounts or post-assumption obligations under
         the Assumed Leases, in each case calculated in accordance with the terms of the Assumed Lease.
         All rights of the parties under any Assumed Lease or applicable law for setoff, recoupment, or
         subrogation shall survive, notwithstanding any term or condition of the Plan to the contrary.
3. The Plan Improperly Purports to Provide for Assignment of Leases

        27.      Section 8.2(b) of the Plan provides, in relevant part:

                 Subject to satisfaction of the conditions set forth in Section 8.1(a) of
                 the Plan, resolution of any Assumption Dispute in accordance with
                 Section 8.2 of the Plan, and the occurrence of the Effective Date,
                 entry of the Confirmation Order shall constitute approval of the
                 assumptions or assumptions and assignments provided for in the
                 Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code
                 and a determination by the Bankruptcy Court that the Reorganized
                 Debtors have provided adequate assurance of future performance
                 under each assumed executory contract and unexpired lease. Each
                 executory contract and unexpired lease assumed or assumed and
                 assigned pursuant to the Plan shall vest in and be fully enforceable
                 by the applicable Reorganized Debtor in accordance with its terms,
                 except as modified by the provisions of the Plan, any order of the
                 Bankruptcy Court authorizing and providing for its assumption, or
                 applicable law, provided that the assumption of executory contracts
                 and unexpired leases hereunder may include the assignment of
                 certain of such contracts to Affiliates.

(emphasis supplied).

        28.      Based on its review to date, Kennedy submits there is no notice or disclosure,

either in the Assumption Notice, the Disclosure Statement, or otherwise, with respect to any

proposed assignment of leases to anyone.

        29.      Kennedy objects to any proposed assignment in the absence of all required

disclosure and information about any proposed assignee and further reserves all its rights to
                                                      20
object to any proposed, specific assignment.


                                           (Intentionally left blank)




20
   The Kennedy Lease contains provisions which allow assignments in certain circumstances; but, of course,
the terms and conditions of any such assignments must be known before such lease provisions can be analyzed to
determine whether or not a proposed assignment is “permitted” under the lease, notwithstanding the applicability and
effect, if any, of the Bankruptcy Code, with respect to any proposed assignment.
                        RESERVATION OF RIGHTS AND JOINDER

       30.     Kennedy reserves its right to assert any and all other claims, whether based on

cure or otherwise, or objections to assumption or to confirmation of the Plan that may arise

hereafter arising out of or related to the Kennedy Lease or the Plan and Disclosure Statement

(as such may be amended hereafter).

       31. To the extent not inconsistent herewith, Kennedy hereby joins in objections

that may be raised by other, similarly situated, landlords.

WHEREFORE, Kennedy respectfully objects to the Assumption Notice, the Plan and

to the Disclosure Statement; and requests such relief as the Court deems just and proper.



                                              HOGAN♦MCDANIEL

                                              /s/ Daniel C. Kerrick
                                              Daniel C. Kerrick, Esq. (DE Bar I.D. 5027)
                                              1311 Delaware Avenue
                                              Wilmington, DE 19806
                                              (302) 656-7540
                                              dckerrick@dkhogan.com
                                              Attorneys for 4545 Kennedy, LLC
